                                         ISTRIC
                                    TES D      TC
                                  TA
                                                                 O
                             S




                                                                  U
                            ED




                                                                   RT




x
                                                         ERED
                        UNIT




                                        O ORD
                                 IT IS S
                                                                         R NIA




                                                       S . Ti ga r
                        NO




                                                   n
                                      J u d ge J o
                                                                         FO




    February 26, 2019
                         RT




                                                                     LI




                                 ER
                            H




                                                                 A




                                      N                              C
                                                        F
                                          D IS T IC T O
                                                R
